In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00078-CV

______________________________



IN RE:  EXPUNCTION REQUEST BY

RITA DIANE MINTER





On Appeal from the 5th Judicial District Court

Bowie County, Texas

Trial Court No. 09-C-0435-005







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Appellant, the Texas Department of Public Safety, and Appellee, Rita Diane Minter, have
filed with this Court a joint motion which we construe to be a motion to dismiss this appeal and
render judgment in accordance with the parties' agreement pursuant to Rule 42.1(a) of the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.1(a).  
	Therefore, to achieve the result desired by the parties, we dismiss the appeal and render
judgment setting aside the order of expunction and rendering judgment in favor of the Department.



						Bailey C. Moseley
						Justice

Date Submitted:	November 17, 2009
Date Decided:		November 18, 2009